Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 1 of 11 PageID: 1274



                                                           [Docket No. 25]

                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE


  RICHARD TITLEY,

        Plaintiff,                           Civil No. 1:18-cv-13388 (RMB)

              v.                                         OPINION

  HANOVER INSURANCE COMPANY and
  MASSACHUSETTS BAY INSURANCE
  COMPANY,

        Defendants.


  APPEARANCES:

  By: Mark J. Hill, Esq.
  400 North Church Street, Suite 250
  Moorestown, New Jersey 08057
       Attorney for Plaintiff Richard Titley

  FINAZZO, CORROLINI, O’LEARY, MEOLA & HAGER, LLC
  By: Jeremiah L. O’Leary, Esq.
       Jonathan M. Zagha, Esq.
  67 East Park Place, Suite 901
  Morristown, New Jersey 07960
       Attorneys for Defendant Hanover Insurance Company and
       Massachusetts Bay Insurance Company


  BUMB, UNITED STATES DISTRICT JUDGE:


       After the radiator pipes in Plaintiff Richard Titley’s

  (“Plaintiff”) home burst, causing extensive damage, Plaintiff’s

  homeowner’s insurance company, Defendant Massachusetts Bay

  Company (“Mass Bay”) denied his claim.        Plaintiff thereafter

  filed this suit asserting breach of contract and bad faith


                                         1
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 2 of 11 PageID: 1275



  claims against Mass Bay and Defendant Hanover Insurance Company

  (“Hanover”). 1   Presently before the Court is Defendants’ Motion

  for Summary Judgment.      For the reasons stated herein, the Motion

  will be granted in part and denied in part.

  I.    FACTUAL BACKGROUND

        On December 14, 2017, Plaintiff entered into a homeowners

  insurance policy with Mass Bay.        The relevant provision of the

  policy between the parties reads

                     SECTION I – PERILS INSURED AGAINST
        COVERAGE A – DWELLING and COVERAGE B – OTHER STRUCTURES

  We insure against risk of direct loss to property described in
  Coverages A and B only if that loss is a physical loss to
  property. We do not insure, however, for loss:

  2. Caused by:

        a. Freezing of a plumbing, heating, air conditioning or
        automatic fire protective sprinkler system or of a
        household appliance, or by discharge, leakage or overflow
        from within the system or appliance caused by freezing.
        This exclusion applies only while the dwelling is vacant,
        unoccupied or being constructed, unless you have used
        reasonable care to:

              (1) Maintain heat in the building; or
              (2) Shut off the water supply and drain the system and

        1 Plaintiff alleges he entered into a homeowners insurance policy with

  both Mass Bay and Hanover. (Pl. SMFND ¶ 3) Defendants assert, however, that
  the policy was issued solely by Mass Bay and there is no contract between
  Hanover and Plaintiff. (Moving Brief, p. 25) In opposition, Plaintiff
  appears to concede that Mass Bay is the proper Defendant to the breach of
  contract claim, but asserts Hanover may still be liable for the bad faith
  claim. (Opposition Brief, p. 25)(“even if the contract itself was assigned to
  Mass Bay, the conduct giving rise to Plaintiff’s claim for bad faith and
  processing delay is attributable directly to Hanover. As such, Hanover should
  remain in the case to answer for bad faith.”).


                                           2
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 3 of 11 PageID: 1276



              appliances of water;

  (Pl. SMFND ¶ 13)

        Around March 1, 2017, Plaintiff, who was approximately 76

  years old at the time, left his home to temporarily live with

  his son in Texas while Plaintiff underwent orthopedic

  replacement of both knees and extensive rehabilitation. (Pl.

  SMFND ¶¶ 1, 4).

        Upon departure, Plaintiff set his thermostat to 60 degrees,

  secured most windows in his home, and left the gas supply on to

  ensure heating. (Pl. SMFND ¶ 8)        Plaintiff’s water supply was

  never shut off. (Def. SMFND 2 ¶ 5)       Plaintiff kept a key with his

  neighbor and notified local police he would be away for a period

  of time. Id.    Plaintiff did not hire or otherwise request anyone

  to check on his house in his absence.

        Plaintiff received a flier in the mail at some point before

  his departure stating that his gas provider, South Jersey Gas,

  would be undertaking a project that “could” result in

  interruptions in gas service. (Pl. Resp. SMFND ¶ 11)             Before

  Plaintiff left, South Jersey Gas did conduct some work outside

  of his home, resulting in no interruptions. Id.

        Plaintiff’s mail was forwarded to his son’s home while he

  was away. (Pl. SMFND ¶ 9)       Plaintiff never received express


        2 “Def. SMFND” refers to Defendant’s “Statement of Material Facts Not in
  Dispute” filed pursuant to L. Civ. R. 56.1.


                                           3
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 4 of 11 PageID: 1277



  notice that his gas supply was turned off, but did receive and

  pay eight monthly gas bills from South Jersey Gas. Id.             The

  nature of Plaintiff’s payment plan caused the bills to remain

  relatively constant even though gas was not supplied to the

  house. Id.

        Plaintiff’s return home was delayed following his

  procedures. (Pl. SMFND ¶ 4) 3      Therefore, Plaintiff did not return

  to New Jersey until February 14, 2018. (Pl. SMFND ¶ 4)             Before

  Plaintiff entered his home, he fell exiting the car which

  transported him from the airport. Id.          As a result of the fall,

  911 was dispatched and emergency responders transported

  Plaintiff to a hospital in an ambulance.          At this time, the

  responders opened the door to Plaintiff’s property and

  discovered major flooding and water damage. (Pl. SMFND ¶ 1)

        Plaintiff filed an insurance claim immediately. (Pl. SMFND

  ¶ 10)     After inspection, it was clear the damage was caused by

  radiator pipes freezing and bursting as a result of no heat

  being supplied to the house. (Pl. SMFND ¶ 5)           Plaintiff

  discovered that his gas was turned off by South Jersey Gas

  and/or a municipal contractor in connection with sidewalk

  repairs. (Pl’s Ex. F, Dkt. #20-10)




        3 Plaintiff’s opposition brief explains that both the first and second
  knee replacements resulted in “unexpected complications” that prolonged
  Plaintiff’s rehabilitation period. (Opposition Brief, p. 2)


                                           4
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 5 of 11 PageID: 1278



        On March 15, 2018, Plaintiff’s claim was denied. (Pl. SMFND

  ¶ 16)   The denial stated, “since your loss is the direct result

  of the gas line being locked out and freezing we must take the

  position that your claim does not fall within the terms of your

  policy.” (Pl. SMFND ¶ 17)

  II.   SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if “the movant shows that

  there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.”          Fed. R.

  Civ. P. 56(a).    A fact is “material” if it will “affect the

  outcome of the suit under the governing law[.]”         Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).         A dispute is

  “genuine” if it could lead a “reasonable jury [to] return a

  verdict for the nonmoving party.”       Id.

        In determining the existence of a genuine dispute of

  material fact, a court’s role is not to weigh the evidence; all

  reasonable “inferences, doubts, and issues of credibility should

  be resolved against the moving party.”        Meyer v. Riegel Prods.

  Corps., 720 F.2d 303, 307 n.2 (3d Cir. 1983).         However, a mere

  “scintilla of evidence,” without more, will not give rise to a

  genuine dispute for trial.      Anderson, 477 U.S. at 252.

  Moreover, a court need not adopt the version of facts asserted

  by the nonmoving party if those facts are “utterly discredited

  by the record [so] that no reasonable jury” could believe them.


                                         5
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 6 of 11 PageID: 1279



  Scott v. Harris, 550 U.S. 372, 380 (2007).        In the face of such

  evidence, summary judgment is still appropriate “where the

  record . . . could not lead a rational trier of fact to find for

  the nonmoving party[.]”     Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986).

       The movant “always bears the initial responsibility of

  informing the district court of the basis for its motion, and

  identifying those portions of ‘the pleadings, depositions,

  answers to interrogatories, and admissions on file, together

  with the affidavits, if any,’ which it believes demonstrate the

  absence of a genuine issue of material fact.”         Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ.

  P. 56(c)).    Then, “when a properly supported motion for summary

  judgment [has been] made, the adverse party ‘must set forth

  specific facts showing that there is a genuine issue for

  trial.’”    Anderson, 477 U.S. at 250 (citing Fed. R. Civ.

  P. 56(e)).    In the face of a properly supported motion for

  summary judgment, the nonmovant’s burden is rigorous: she “must

  point to concrete evidence in the record”; mere allegations,

  conclusions, conjecture, and speculation will not defeat summary

  judgment.    Orsatti v. New Jersey State Police, 71 F.3d 480, 484

  (3d Cir. 1995); accord, Jackson v. Danberg, 594 F.3d 210, 227

  (3d Cir. 2010) (citing Acumed LLC v. Advanced Surgical Servs.,




                                         6
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 7 of 11 PageID: 1280



  Inc., 561 F.3d 199, 228 (3d Cir. 2009) (“[S]peculation and

  conjecture may not defeat summary judgment.”)).

  III. ANALYSIS

        A. Breach of Contract

        Plaintiff asserts Defendant Mass Bay breached the insurance

  policy contract by denying the claim.          Specifically, Plaintiff

  argues he exercised reasonable care in maintaining heat to the

  property sufficient to fall within the exclusion to coverage

  provision.    Defendant argues that Plaintiff’s actions were

  unreasonable as a matter of law and therefore the denial did not

  breach the policy guarantees.

        The policy at issue precludes coverage from damage

  resulting from frozen pipes unless the insurer uses reasonable

  care to maintain heat.      Thus, the issue is whether a jury could

  find on this record that Plaintiff used reasonable care to

  maintain heat in his home during his prolonged absence.              The

  Court holds that a jury could very well find that Plaintiff

  acted reasonably. 4

        It is undisputed that Plaintiff left the house with the

  thermostat set at 60 degrees, left spare keys with neighbors,

  and notified the police he was leaving.          Furthermore, while

  Plaintiff received notice before he left that some municipal



        4  Reasonableness is a “paradigmatic question for the jury.”   Minarsky
  v. Susquehanna Cty., 895 F.3d 303, 314 (3d Cir. 2018).


                                           7
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 8 of 11 PageID: 1281



  repairs “could” result in a gas outage, nothing in the record

  suggests that Plaintiff had any reason to know that the

  interruption was certain, or even likely, to happen.

         From these undisputed facts alone a jury could find that

  Plaintiff acted reasonably.      Indeed, it is difficult to believe

  a jury would find otherwise.      Defendants’ reliance on

  Plaintiff’s gas bills does not alter the Court’s conclusion.

  While the record shows that Plaintiff’s gas bills showed no

  usage of gas, and that Plaintiff received those bills while

  staying with his son, it is undisputed that, due to the nature

  of Plaintiff’s billing plan, each bill reflected that Plaintiff

  owed payment to South Jersey Gas, rather than reflecting that

  Plaintiff owed nothing.     Thus, Plaintiff argues the bills

  obscured-- or at least called into question-- whether there

  actually was no gas being supplied to the house for months in a

  row.    This is sufficient to raise an issue of material fact for

  determination by a jury.      Moreover, even if a jury found that

  Plaintiff should have noticed the “no usage” of gas, a jury

  could nonetheless easily find that by the time Plaintiff should

  have noticed, the damage had already been done, as the gas work

  was completed by June 2017, supporting an inference that the

  damage was done shortly after Plaintiff left in March, during

  the latter part of winter.




                                         8
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 9 of 11 PageID: 1282



        Accordingly, the Motion for Summary Judgment will be denied

  as to the breach of contract claim against Mass Bay. 5

        B. Bad Faith

        Plaintiff asserts Defendants acted in bad faith in denying

  and processing his claim for recovery.          Defendant contends there

  was a fairly debatable basis for denying coverage and there was

  no delay, thus there was no bad faith.

        An insurer can be found to have exercised bad faith in

  either denying or processing a claim.         These two issues have

  “essentially the same” test under New Jersey law, namely, the

  “fairly debatable” standard. Pickett v. Lloyds, 131 N.J. 457,

  473 (1993).    A bad faith denial claim succeeds when “no

  debatable reasons existed for denial of the benefits.” Pickett,

  131 N.J. at 481.     For a processing claim, bad faith is

  established when there is “no valid reason to delay and the

  insurance company knew or recklessly disregarded the fact that

  no valid reasons supported the delay.” Id. (explaining that bad

  faith is “not mere mishandling of an account but rather

  knowledge that no reason [for denying the claim] existed”); see

  also, Wadeer v. New Jersey Mfrs. Ins. Co., 220 N.J. 591, 595

  (2015).




        5  As Plaintiff has apparently conceded that Hanover is not a proper
  Defendant to the breach of contract claim, see supra n. 1, summary judgment
  will be granted as to the breach of contract claim against Hanover.


                                           9
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 10 of 11 PageID: 1283



        Plaintiff first contends that Defendant acted in bad faith

  in denying the claim.      Defendant’s denial, however, does not

  meet Pickett’s high threshold for bad faith liability.           The

  policy at issue specifically precludes coverage for damage

  resulting from frozen pipes unless the insured maintained heat

  or shut off the water.      Plaintiff admits to not shutting off the

  water.   Moreover, the interruption of gas service to the house

  did result in heat not being maintained.        Plaintiff left his

  house unattended for over a year, with no one checking in on the

  property, and the gas bills did show no gas usage, even though

  the bills also charged Plaintiff every month.         Thus, while the

  question of reasonable care will be submitted to the jury, a

  reasonable factfinder could only find on this record that

  coverage was, indeed, fairly debatable.

        As to Plaintiff’s delay in processing theory, Plaintiff

  claims that Defendants impermissibly focused on “the result”

  rather than the “reasonable care” exercised to ensure the house

  was heated. (Opposition Brief, p. 26)        However, bad faith

  process claims are typically grounded in an excessive delay, not

  the nature of the process itself, Breitman v. Nat’l Sur. Corp.,

  No. CV 14-7843 (JBS/AMD), 2018 WL 1542151 at *7 (D.N.J. Mar. 29,

  2018), and it is undisputed that Defendants promptly responded

  to and investigated the claim.       Indeed, the record shows that an

  investigation took place within days of the loss, and a final


                                         10
Case 1:18-cv-13388-RMB-KMW Document 31 Filed 09/02/20 Page 11 of 11 PageID: 1284



  determination was issued exactly one month after the discovery

  of the loss.

        Accordingly, the Motion for Summary Judgment will be

  granted as to the bad faith claim. 6

  IV.   CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Summary

  Judgment will be denied as to Plaintiff’s breach of contract

  claim against Mass Bay and granted in all other respects. An

  appropriate Order shall issue on this date.




  Dated: September 2, 2020                  _s/ Renee Marie Bumb________
                                            RENÉE MARIE BUMB
                                            UNITED STATES DISTRICT JUDGE




        6 Since the bad faith claim fails on the merits, the Court need not
  reach the issue of which Defendant-- Mass Bay, or Hanover, or both-- would be
  liable for the bad faith claim.


                                          11
